Exhibit 10.1

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of September 15, 2006 between
Investment Technology Group, Inc., a Delaware corporation (the “Company”), and
Robert C. Gasser (the “Executive”).

The parties hereto agree as follows:


ARTICLE 1


DEFINITIONS


SECTION 1.01.  DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH BELOW:


“BOARD” MEAN THE BOARD OF DIRECTORS OF THE COMPANY.

“Cause” means the occurrence of any one or more of the following: (i) the
Executive’s willful failure to substantially perform his duties with the Company
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company; (ii) gross negligence in the performance of the
Executive’s duties which results in material financial harm to the Company;
(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
any crime involving the personal enrichment of the Executive at the expense of
the Company, or any felony; (iv) the Executive’s willful engagement in conduct
that is demonstrably and materially injurious to the Company, monetarily or
otherwise; or (v) the Executive’s willful violation of any material provision of
the Company’s code of conduct.  For purposes of this definition, no act or
failure to act, on the part of the Executive, shall be considered “ willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company, or the Executive is grossly negligent.

“Change in Control” means and shall be deemed to have occurred:

(i)            if any person (within the meaning of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than the Company or a Related
Party, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of Voting Securities representing
thirty-five percent (35%) or more of the total voting power of all the
then-outstanding Voting Securities; or

(ii)           if the individuals who, as of the date hereof, constitute the
Board, together with those who first become directors subsequent to such date
and whose recommendation, election or nomination for election to the Board was
approved by a vote of at least a majority of the directors then still in office
who either were directors as of the date hereof or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

 


--------------------------------------------------------------------------------




 

(iii)          upon consummation of a merger, consolidation, recapitalization or
reorganization of the Company, reverse split of any class of Voting Securities,
or an acquisition of securities or assets by the Company other than (A) any such
transaction in which the holders of outstanding Voting Securities immediately
prior to the transaction receive (or retain), with respect to such Voting
Securities, voting securities of the surviving or transferee entity representing
more than fifty percent (50%) of the total voting power outstanding immediately
after such transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction, or (B) any such transaction which would result in a Related Party
beneficially owning more than fifty percent (50%)of the voting securities of the
surviving or transferee entity outstanding immediately after such transaction;
or

(iv)          upon consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than any such transaction
which would result in a Related Party owning or acquiring more than fifty
percent (50%) of the assets owned by the Company immediately prior to the
transaction; or

(v)           if the stockholders of the Company approve a plan of complete
liquidation of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business and which constitutes trade
secrets or information which the Company has made reasonable efforts to
protect.  It shall not include information (i) required to be disclosed by court
or administrative order; (ii) lawfully obtainable from other sources or which is
in the public domain through no fault of the Executive; or (iii) the disclosure
of which is consented to in writing by the Company.

“Good Reason” means as follows:

(a)           Prior to a Change in Control, “Good Reason” means, without the
Executive’s written consent, (i) the material diminution of the Executive’s
duties, responsibilities, powers or authorities, including the assignment of any
duties and responsibilities inconsistent with his position as President and
Chief Executive Officer; (ii) the removal of the Executive from his office as
Chief Executive Officer; (iii) the failure to obtain a written assumption of the
employment agreement by any person acquiring all or substantially all of the
assets of the Company, whether effected by purchase of shares, purchase of
assets, merger or otherwise, prior to such acquisition; (iv) a reduction by the
Company of the Executive’s Base Salary in effect on the date hereof, or as the
same shall be increased from time to time, unless such reduction applies on
substantially the same percentage basis to all executive officers of the Company
generally, (v) written notice to Executive from the Company to stop the
automatic renewal of the Employment Period pursuant to Section 2.01 hereof, (vi)
breach by the Company of its material obligations under the terms of this
Agreement, or (vii) relocation of the Executive’s principal place of business to
a location more than fifty (50) miles from its current location;

 

2


--------------------------------------------------------------------------------




 

provided, however, that for any of the foregoing to constitute Good Reason, the
Executive must provide written notification of his intention to resign within
sixty (60) days after the Executive knows or has reason to know of the
occurrence of any such event, and, except in the case of (ii) and (v) above for
which no opportunity to cure need be given, the Company shall have had thirty
(30) business days from the date of receipt of such notice to effect a cure of
the condition constituting Good Reason and shall have failed to do so. In the
event of a cure of such event by the Company, such event shall no longer
constitute Good Reason.

(b)           On or after a Change in Control, “Good Reason” means, without the
Executive’s express written consent, the occurrence on or after a Change in
Control of the Company and any one or more of the following:

(i)            (A) the removal of the Executive from his office as Chief
Executive Officer, or (B) a material reduction of the Executive’s primary
functional authorities, duties, or responsibilities as President and Chief
Executive Officer of the Company from those in effect immediately prior to the
Change in Control or the assignment of duties to the Executive inconsistent with
those of President and Chief Executive Officer of the Company, other than an
insubstantial and inadvertent reduction or assignment that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
provided, however, that any reduction in authorities, duties or responsibilities
resulting merely from the acquisition of the Company and its existence as a
subsidiary or division of another entity shall not be sufficient to constitute
Good Reason;

(ii)           the Company’s requiring the Executive to be based at a location
in excess of fifty (50) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control;

(iii)          a reduction by the Company of the Executive’s Base Salary in
effect on the date hereof, or as the same shall be increased from time to time,
unless such reduction applies on substantially the same percentage basis to all
employees of the Company generally; provided, however, that a reduction in the
Executive’s Target Annual Compensation (as defined in the Company’s standard
Change in Control Agreement) in excess of ten percent (10%) shall constitute
Good Reason;

(iv)          the failure of the Company to continue in effect, or the failure
to continue the Executive’s participation on substantially the same basis in,
any of the Company’s annual incentive compensation plans in which the Executive
participates prior to the Change in Control unless such failure applies to all
plan participants generally; provided, however, that a reduction in the
Executive’s Target Annual Compensation (as defined in the Company’s standard
Change in Control Agreement) in excess of ten percent (10%) shall constitute
Good Reason; and

(v)           the failure of the Company to obtain the assumption of the
obligations contained herein by any successor;

(vi)          breach by the Company of its material obligations under the terms
of this Agreement;

(vii)         written notice to Executive from the Company to stop the automatic
renewal of the Employment Period pursuant to Section 2.01 hereof; or

 

3


--------------------------------------------------------------------------------




 

(viii)        the Executive’s submission of a notice of resignation during the
thirty (30) day period immediately following the six month anniversary of a
Change in Control for any reason or no reason;

provided, however, that for any of the foregoing (i) through (vii) to constitute
Good Reason, the Executive must provide written notification of his intention to
resign within sixty (60) days after the Executive knows or has reason to know of
the occurrence of any such event, and, except in the case of (i)(A) and (vii)
above for which no opportunity to cure need be given, the Company shall have had
fifteen (15) business days from the date of receipt of such notice to effect a
cure of the condition constituting Good Reason and shall have failed to do so.
In the event of a cure of such event by the Company, such event shall no longer
constitute Good Reason.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Permanent Disability” means those circumstances under which the Executive is
determined to be eligible to receive disability benefits under the Company’s
long-term disability plan or program, or, in the absence of such a plan or
program, “Disability” will be as defined in Section 22 of the Code.

 “Related Party” means (i) a Subsidiary of the Company; (ii) an employee or
group of employees of the Company or any Subsidiary of the Company; (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned Subsidiary of the Company; or (iv) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of Voting Securities.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (i) if a corporation, fifty percent (50%) or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (ii) if a partnership, limited liability company,
association or other business entity, fifty percent (50%) or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.  For purposes of this definition, a Person
or Persons will be deemed to have a fifty percent (50%) or more ownership
interest in a partnership, limited liability company, association or other
business entity if such Person or Persons are allocated fifty percent (50%) or
more of partnership, limited liability company, association or other business
entity gains or losses or control the managing director or member or general
partner of such partnership, limited liability company, association or other
business entity.

“Voting Securities or Security” means any securities of the Company which carry
the right to vote generally in the election of directors.


 

4


--------------------------------------------------------------------------------





 


ARTICLE 2


EMPLOYMENT


SECTION 2.01.  EMPLOYMENT.  THE COMPANY SHALL EMPLOY THE EXECUTIVE, AND THE
EXECUTIVE SHALL ACCEPT EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON OCTOBER 4,
2006 (THE “START DATE”) AND ENDING AS PROVIDED IN SECTION 5.01 (THE “EMPLOYMENT
PERIOD”); PROVIDED THAT THE EMPLOYMENT PERIOD SHALL AUTOMATICALLY BE EXTENDED
FOR PERIODS OF ONE-YEAR UNLESS EITHER PARTY GIVES WRITTEN NOTICE TO THE OTHER
PARTY AT LEAST 90 DAYS PRIOR TO THE END OF THE EMPLOYMENT PERIOD OR AT LEAST 90
DAYS PRIOR TO THE END OF ANY ONE-YEAR RENEWAL PERIOD THAT THE EMPLOYMENT PERIOD
SHALL NOT BE FURTHER EXTENDED.


ARTICLE 3


POSITION AND DUTIES


SECTION 3.01.  POSITION AND DUTIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL SERVE AS CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY AND SHALL
HAVE ALL DUTIES, AUTHORITY AND RESPONSIBILITIES NORMALLY INCIDENT TO SUCH
POSITION.  IN SUCH CAPACITY, THE EXECUTIVE SHALL REPORT TO THE BOARD AND SHALL
HAVE SUCH RESPONSIBILITIES, POWERS AND DUTIES AS MAY FROM TIME TO TIME BE
PRESCRIBED BY THE BOARD; PROVIDED THAT SUCH RESPONSIBILITIES, POWERS AND DUTIES
ARE SUBSTANTIALLY CONSISTENT WITH THOSE CUSTOMARILY ASSIGNED TO INDIVIDUALS
SERVING IN SUCH POSITION AT COMPARABLE COMPANIES.  DURING THE EMPLOYMENT PERIOD
THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME AND EFFORTS TO
THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.  THE EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY RENDER ANY SERVICES OF A BUSINESS, COMMERCIAL
OR PROFESSIONAL NATURE TO ANY OTHER PERSON OR FOR-PROFIT ORGANIZATION NOT
RELATED TO THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES, WHETHER FOR
COMPENSATION OR OTHERWISE, WITHOUT PRIOR WRITTEN CONSENT OF THE BOARD, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD; PROVIDED THAT THE FOREGOING SHALL NOT
BE CONSTRUED AS PREVENTING THE EXECUTIVE FROM SERVING ON CIVIC, EDUCATIONAL,
PHILANTHROPIC OR CHARITABLE BOARDS OR COMMITTEES, MAINTAINING HIS PERSONAL
INVESTMENTS, OR, SERVING WITH THE PRIOR WRITTEN CONSENT OF THE BOARD, IN ITS
SOLE DISCRETION, ON CORPORATE BOARDS.


SECTION 3.02.  BOARD SEAT.  ON THE START DATE, THE COMPANY SHALL CAUSE THE
EXECUTIVE TO BE ELECTED TO THE BOARD, AND THE EXECUTIVE WILL SERVE AS A MEMBER
OF THE BOARD.  THEREAFTER, THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE
EXECUTIVE TO BE NOMINATED AND REELECTED TO THE BOARD.


SECTION 3.03.  EXECUTIVE REPRESENTATIONS. THE EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT HE IS NOT SUBJECT OR A PARTY TO ANY EMPLOYMENT
AGREEMENT, NON-COMPETITION COVENANT, NON-DISCLOSURE AGREEMENT OR OTHER
AGREEMENT, COVENANT, UNDERSTANDING OR RESTRICTION OF ANY NATURE WHATSOEVER WHICH
WOULD PROHIBIT THE EXECUTIVE FROM EXECUTING THIS AGREEMENT AND PERFORMING FULLY
HIS DUTIES AND RESPONSIBILITIES HEREUNDER, OR WHICH WOULD IN ANY MANNER,
DIRECTLY OR INDIRECTLY, LIMIT OR AFFECT THE DUTIES AND RESPONSIBILITIES WHICH
MAY NOW OR IN THE FUTURE BE ASSIGNED TO THE EXECUTIVE BY THE COMPANY.  FURTHER,
THE COMPANY EXPECTS THE EXECUTIVE NOT TO, AND THE EXECUTIVE HEREBY ACKNOWLEDGES
AND AGREES THAT HE WILL NOT, USE ANY PROPRIETARY OR CONFIDENTIAL INFORMATION OF
ANY PRIOR EMPLOYER IN THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY.


 

5


--------------------------------------------------------------------------------





 


ARTICLE 4


BASE SALARY, BONUS AND BENEFITS


SECTION 4.01.  BASE SALARY.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE’S BASE
SALARY WILL BE $750,000 PER ANNUM (THE “BASE SALARY”); PROVIDED THAT FOR THE
PERIOD FROM THE START DATE THROUGH DECEMBER 31, 2006, THE EXECUTIVE SHALL BE
PAID AN AGGREGATE OF $250,000.  THE EXECUTIVE’S BASE SALARY SHALL BE REVIEWED
PERIODICALLY FOR INCREASE, BUT NOT DECREASE, BY THE COMPENSATION COMMITTEE OF
THE BOARD (THE “COMMITTEE”) PURSUANT TO THE COMMITTEE’S NORMAL PERFORMANCE
REVIEW POLICIES FOR SENIOR LEVEL EXECUTIVES; PROVIDED THAT NO PROVISION OF THIS
AGREEMENT SHALL PROHIBIT A REDUCTION IN THE EXECUTIVE’S BASE SALARY AS PART OF
AN ACROSS THE BOARD REDUCTION IN THE BASE SALARIES OF EXECUTIVE OFFICERS
GENERALLY, SO LONG AS SUCH REDUCTION APPLIES ON SUBSTANTIALLY THE SAME
PERCENTAGE BASIS TO ALL EXECUTIVE OFFICERS OF THE COMPANY GENERALLY.  THE BASE
SALARY WILL BE PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE
COMPANY.


SECTION 4.02.  BONUSES.  IN ADDITION TO THE BASE SALARY, DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE BONUS PAYMENTS AS FOLLOWS:
(A) FOR THE PERIOD FROM THE START DATE THROUGH DECEMBER 31, 2006, THE EXECUTIVE
SHALL RECEIVE A GUARANTEED BONUS OF $520,000; (B) FOR THE 2007 CALENDAR YEAR,
THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A PERFORMANCE BONUS OF UP TO A
MAXIMUM OF $1,575,000 BASED UPON ATTAINMENT OF PERFORMANCE OBJECTIVES TO BE
ESTABLISHED BY THE COMMITTEE IN ACCORDANCE WITH EXHIBIT B HERETO; (C) FOR THE
2008 CALENDAR YEAR, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A PERFORMANCE
BONUS BASED UPON ATTAINMENT OF PERFORMANCE OBJECTIVES TO BE ESTABLISHED BY THE
COMMITTEE IN ACCORDANCE WITH EXHIBIT B HERETO WITH $1,575,000 PAYABLE AT
TARGET,  AND (D) FOR EACH CALENDAR YEAR DURING THE EMPLOYMENT PERIOD AFTER THE
2008 CALENDAR YEAR, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A PERFORMANCE
BONUS BASED UPON ATTAINMENT OF PERFORMANCE OBJECTIVES TO BE ESTABLISHED BY THE
COMMITTEE WITH THE AMOUNT PAYABLE AT TARGET SET BY THE COMMITTEE BASED UPON
COMPANY-APPROPRIATE MARKET COMPETITIVE PAY PRACTICES.  THE FOREGOING PERFORMANCE
BONUS AMOUNTS SHALL BE SUBJECT TO AND PAID IN ACCORDANCE WITH THE COMPANY’S
AMENDED AND RESTATED PAY-FOR-PERFORMANCE INCENTIVE PLAN, AS MAY BE FURTHER
AMENDED, OR UNDER ANY REPLACEMENT OR SUCCESSOR PLAN AND THE REQUIREMENTS (IF
ANY) TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE
CODE. IN ADDITION, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE SUCH OTHER
PERFORMANCE-BASED, DISCRETIONARY OR OTHER BONUSES AS THE COMMITTEE MAY
DETERMINE, IN ITS SOLE AND ABSOLUTE DISCRETION.  THE EXECUTIVE’S GUARANTEED
BONUS HEREUNDER WILL BE PAID NOT LATER THAN DECEMBER 31, 2006.  PERFORMANCE
BONUSES, IF ANY, SHALL BE PAID NOT LATER THAN MARCH 15 OF THE CALENDAR FOLLOWING
THE CALENDAR YEAR FOR WHICH THE PERFORMANCE BONUS IS EARNED.


SECTION 4.03.  EQUITY AWARDS.


(A)           CONTEMPORANEOUSLY WITH THE EXECUTIVE’S START DATE, THE EXECUTIVE
SHALL BE GRANTED 31,250 RESTRICTED STOCK UNITS (“RSUS”), WHICH NUMBER OF RSUS
REPRESENTS 6,250 RSUS FOR THE PERIOD OCTOBER 4, 2006 THROUGH DECEMBER 31, 2006
AND 25,000 RSUS FOR THE 2007 CALENDAR YEAR.  THE FOREGOING RSUS SHALL VEST IN
THREE EQUAL ANNUAL INSTALLMENTS COMMENCING ON THE FIRST ANNIVERSARY OF THE DATE
OF GRANT; PROVIDED THAT THE PERFORMANCE OBJECTIVE ESTABLISHED BY THE COMMITTEE
IN ACCORDANCE WITH EXHIBIT B HEREOF IS SATISFIED.  THE RSUS SHALL BE SUBJECT IN
ALL RESPECTS TO TERMS OF THE RESTRICTED SHARE AGREEMENT BY AND BETWEEN THE
COMPANY AND THE EXECUTIVE TO BE DATED AS OF THE START DATE AND IN SUBSTANTIALLY
THE FORM PRO-


 

6


--------------------------------------------------------------------------------




 


VIDED TO THE EXECUTIVE AS OF THE DATE HEREOF AND COMPANY’S 1994 STOCK OPTION AND
LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED.


(B)           CONTEMPORANEOUSLY WITH THE EXECUTIVE’S START DATE, THE EXECUTIVE
SHALL BE GRANTED A NONQUALIFIED STOCK OPTION TO PURCHASE A NUMBER OF SHARES OF
THE COMPANY’S COMMON STOCK EQUAL TO A BLACK SCHOLES VALUE FOR THE OPTION OF
$1,156,000, WHICH REPRESENTS $231,000 FOR THE PERIOD OCTOBER 4, 2006 THROUGH
DECEMBER 31, 2006 AND $925,000 FOR THE 2007 CALENDAR YEAR.  THE FOREGOING OPTION
SHALL BECOME EXERCISABLE IN THREE EQUAL ANNUAL INSTALLMENTS COMMENCING ON THE
FIRST ANNIVERSARY OF THE DATE OF GRANT AND SHALL BE SUBJECT IN ALL RESPECTS TO
THE TERMS OF THE STOCK OPTION AGREEMENT BY AND BETWEEN THE COMPANY AND THE
EXECUTIVE TO BE DATED AS OF THE START DATE AND IN SUBSTANTIALLY THE FORM
PROVIDED TO THE EXECUTIVE AS OF THE DATE HEREOF AND THE COMPANY’S 1994 STOCK
OPTION AND LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED.


(C)           AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE BEGINNING OF THE
2008 CALENDAR YEAR, THE EXECUTIVE SHALL RECEIVE AN ADDITIONAL GRANT OF RSUS
REPRESENTING A NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK EQUAL TO $925,000
AND AN ADDITIONAL NONQUALIFIED STOCK OPTION GRANT REPRESENTING A NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK EQUAL TO A BLACK SCHOLES VALUE FOR THE
OPTION OF $925,000, IN EACH CASE BASED ON THE CURRENT STOCK PRICE OF A SHARE OF
COMPANY COMMON STOCK ON THE DATE OF GRANT.  THE FOREGOING RSU GRANT SHALL VEST
ACCORDING TO PERFORMANCE OBJECTIVES ESTABLISHED BY THE COMMITTEE IN A MANNER
SIMILAR TO THE PERFORMANCE OBJECTIVES ESTABLISHED WITH RESPECT TO THE RSUS
DESCRIBED IN SECTION 4.03(A) ABOVE AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE RELATING TO THE “PERFORMANCE-BASED” COMPENSATION (IF
ANY) AND SHALL BE SUBJECT TO TERMS OF THE AGREEMENT PURSUANT TO WHICH IT IS
GRANTED (WHICH SHALL REFLECT THE PROVISIONS HEREOF) AND THE COMPANY’S 1994 STOCK
OPTION AND LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED.  THE FOREGOING
NONQUALIFIED STOCK OPTION GRANT SHALL VEST AND BECOME EXERCISABLE, AS
APPLICABLE, IN EQUAL ANNUAL INSTALLMENTS OVER THE THREE-YEAR PERIOD COMMENCING
ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT AND SHALL BE SUBJECT IN ALL
RESPECTS TO TERMS OF THE AGREEMENT PURSUANT TO WHICH IT IS GRANTED (WHICH
AGREEMENT SHALL REFLECT THE PROVISIONS HEREOF) AND THE COMPANY’S 1994 STOCK
OPTION AND LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED, OR UNDER ANY
REPLACEMENT OR SUCCESSOR PLAN.


(D)           FOR CALENDAR YEARS DURING THE EMPLOYMENT PERIOD FOLLOWING THE 2008
CALENDAR YEAR, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE EQUITY AWARDS AS AND
WHEN EQUITY AWARDS ARE GRANTED TO SENIOR OFFICERS GENERALLY, WITH THE AMOUNT AND
TERMS OF SUCH AWARDS DETERMINED ON THE SAME BASES AS AWARDS GRANTED TO SENIOR
OFFICERS GENERALLY.


(E)           ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE SHALL BE SUBJECT IN ALL
RESPECTS TO THE COMPANY’S NET SHARE RETENTION PROGRAM.


SECTION 4.04.  BENEFITS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR THE FOLLOWING
BENEFITS DURING THE EMPLOYMENT PERIOD:


(A)           PARTICIPATION IN SUCH RETIREMENT, MEDICAL, LIFE INSURANCE AND
DISABILITY INSURANCE COVERAGES AND FRINGE BENEFIT PLANS AND PROGRAMS AS ARE, OR
MAY DURING THE EMPLOYMENT PERIOD BE, MADE AVAILABLE GENERALLY FOR OTHER SENIOR
EXECUTIVE OFFICERS OF THE COMPANY, SUBJECT


 

7


--------------------------------------------------------------------------------




 


IN ALL RESPECTS TO THE TERMS OF THE APPLICABLE PLANS AND PROGRAMS, AS IN EFFECT
FROM TIME TO TIME;


(B)           PARTICIPATION IN THE COMPANY’S STOCK UNIT AWARD PLAN, PURSUANT TO
WHICH THE EXECUTIVE MAY ELECT TO DEFER A PART OF HIS BASE SALARY AND BONUS
COMPENSATION, SUBJECT IN ALL RESPECT TO THE TERMS OF THE PLAN; AND


(C)           UP TO A MAXIMUM OF FIVE (5) WEEKS OF PAID VACATION ANNUALLY DURING
THE EMPLOYMENT PERIOD, IN ACCORDANCE WITH THE COMPANY’S VACATION POLICY.


SECTION 4.05.  EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES UNDER
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES
(“REIMBURSABLE EXPENSES”), SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTATION OF EXPENSES.


ARTICLE 5


TERM AND TERMINATION


SECTION 5.01.  TERM.  SUBJECT TO THE RENEWAL PROVISIONS OF SECTION 2.01, THE
EMPLOYMENT PERIOD WILL TERMINATE ON DECEMBER 31, 2009; PROVIDED THAT (A) THE
EMPLOYMENT PERIOD SHALL TERMINATE PRIOR TO SUCH DATE UPON THE EXECUTIVE’S DEATH,
AND (B) THE EMPLOYMENT PERIOD MAY BE TERMINATED BY EITHER PARTY AT ANY TIME
PURSUANT TO THIS ARTICLE 5.


SECTION 5.02.  TERMINATION FOR GOOD REASON OR WITHOUT CAUSE PRIOR TO A CHANGE IN
CONTROL.  IF THE EMPLOYMENT PERIOD SHALL BE TERMINATED PRIOR TO A CHANGE IN
CONTROL (A) BY THE EXECUTIVE FOR GOOD REASON OR (B) BY THE COMPANY NOT FOR
CAUSE, IN EITHER CASE SUBJECT TO THE EXECUTIVE’S EXECUTION AND NON-REVOCATION OF
A RELEASE (AS DEFINED BELOW), THE EXECUTIVE SHALL BE PROVIDED SOLELY:


(I) AN AMOUNT EQUAL TO THE EXECUTIVE’S BASE SALARY PAYABLE THROUGH THE DATE OF
TERMINATION,


(II) THE AMOUNT OF THE EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT ON THE DATE
OF TERMINATION (BEFORE ANY REDUCTION THEREOF GIVING RISE TO GOOD REASON) PLUS AN
AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS PAID OR PAYABLE TO EXECUTIVE UNDER
SECTION 4.02 HEREOF WITH RESPECT TO THE THREE CALENDAR YEARS PRECEDING THE
CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS.  IF THE NUMBER OF
CALENDAR YEARS DURING WHICH THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY PRIOR
TO THE CALENDAR YEAR OF THE DATE OF TERMINATION IS LESS THAN THREE, THEN THE
FOREGOING AVERAGE SHALL BE BASED ON THE ANNUAL BONUSES PAID OR PAYABLE TO THE
EXECUTIVE FOR THE ACTUAL NUMBER OF CALENDAR YEARS DURING WHICH THE EXECUTIVE WAS
EMPLOYED BY THE COMPANY PRECEDING THE CALENDAR YEAR OF TERMINATION.  IN
ADDITION, FOR PURPOSES OF THE FOREGOING CALCULATION ONLY, THE EXECUTIVE’S BONUS
WITH RESPECT TO THE 2006 CALENDAR YEAR SHALL BE DEEMED TO BE $1,575,000,


(III) A PRO RATED PORTION OF THE BONUS FOR THE CALENDAR YEAR IN WHICH THE
EXECUTIVE’S DATE OF TERMINATION OCCURS, DETERMINED BY MULTIPLYING THE FULL YEAR
BONUS THAT WOULD OTHERWISE HAVE


 

8


--------------------------------------------------------------------------------




 


BEEN PAYABLE TO THE EXECUTIVE BASED UPON THE ACHIEVEMENT OF APPLICABLE
PERFORMANCE OBJECTIVES BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS DURING WHICH EXECUTIVE WAS EMPLOYED BY THE COMPANY IN THE YEAR OF HIS
TERMINATION AND THE DENOMINATOR OF WHICH IS 365,


(IV) ALL OUTSTANDING OPTIONS HELD BY THE EXECUTIVE THAT ARE VESTED AS OF THE
DATE OF TERMINATION SHALL REMAIN EXERCISABLE BY THE EXECUTIVE UNTIL THE EARLIER
OF THE FIRST ANNIVERSARY OF THE DATE OF TERMINATION OR THE EXPIRATION OF THE
OPTION TERM IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S 1994 STOCK OPTION AND
LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED, OR UNDER ANY REPLACEMENT OR
SUCCESSOR PLAN,


(V) AS TO ALL OUTSTANDING EQUITY AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF
TERMINATION THAT ARE NOT VESTED, THE EXECUTIVE SHALL CONTINUE TO VEST IN THOSE
EQUITY AWARDS AS IF HE HAD REMAINED EMPLOYED BY THE COMPANY THROUGH THE FIRST
ANNIVERSARY OF THE DATE OF TERMINATION AND ANY PERFORMANCE OBJECTIVES APPLICABLE
TO SUCH AWARDS WERE DEEMED SATISFIED AS OF THE DATE OF TERMINATION AND ANY
OUTSTANDING OPTIONS THAT VEST DURING THE ONE-YEAR PERIOD FOLLOWING THE DATE OF
TERMINATION SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF ONE-YEAR PERIOD
FOLLOWING THE APPLICABLE VESTING DATE OR THE EXPIRATION OF THE OPTION TERM,


(VI) CONTINUED MEDICAL COVERAGE AT THE LEVEL IN EFFECT AT THE DATE OF
TERMINATION (OR GENERALLY COMPARABLE COVERAGE) FOR HIMSELF AND, WHERE
APPLICABLE, HIS SPOUSE AND DEPENDENTS, ON THE SAME TERMS AS SUCH COVERAGE IS
AVAILABLE TO EMPLOYEES GENERALLY, AS THE SAME MAY BE CHANGED FROM TIME TO TIME
FOR EMPLOYEES GENERALLY, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT, UNTIL THE
END OF THE ONE (1) YEAR PERIOD FOLLOWING THE DATE OF TERMINATION.  THE COBRA
HEALTH CARE CONTINUATION COVERAGE PERIOD UNDER SECTION 4980B OF THE CODE, OR ANY
REPLACEMENT OR SUCCESSOR PROVISION OF UNITED STATES TAX LAW, SHALL RUN
CONCURRENTLY WITH THE PERIOD OF CONTINUED COVERAGE FOLLOWING THE DATE OF
TERMINATION, AND


(VII) THE EXECUTIVE’S ENTITLEMENTS UNDER ANY OTHER BENEFIT PLAN OR PROGRAM,
INCLUDING BUT NOT LIMITED TO, ACCRUED, UNUSED VACATION, SHALL BE AS DETERMINED
THEREUNDER, EXCEPT THAT SEVERANCE BENEFITS SHALL NOT BE PAYABLE UNDER ANY OTHER
PLAN OR PROGRAM.  IN ADDITION, PROMPTLY FOLLOWING ANY SUCH TERMINATION, THE
EXECUTIVE SHALL ALSO BE REIMBURSED ALL REIMBURSABLE EXPENSES INCURRED BY THE
EXECUTIVE PRIOR TO SUCH TERMINATION.


AMOUNTS DESCRIBED IN CLAUSES (I) AND (II) ABOVE WILL BE PAYABLE IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND THE AMOUNT DESCRIBED IN CLAUSE
(III) ABOVE WILL BE PAYABLE IN A SINGLE LUMP SUM WHEN BONUSES OTHERWISE PAID TO
OTHER EXECUTIVES FOR THE THEN CURRENT YEAR.  AMOUNTS DUE TO THE EXECUTIVE UNDER
THIS SECTION 5.02 SHALL BE PAID AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
EXECUTIVE’S EXECUTION AND NON-REVOCATION OF A WRITTEN RELEASE, SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT A (WITH SUCH MODIFICATIONS AT THE TIME OF
THE EXECUTIVE’S TERMINATION AS THE COMPANY’S GENERAL COUNSEL DEEMS NECESSARY OR
APPROPRIATE TO COMPLY WITH APPLICABLE LAW OR REGULATION), OF ANY AND ALL CLAIMS
AGAINST THE COMPANY AND ALL RELATED PARTIES WITH RESPECT TO ALL MATTERS ARISING
OUT OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY, OR THE TERMINATION THEREOF
(OTHER THAN CLAIMS FOR ANY ENTITLEMENTS UNDER THE TERMS OF THIS AGREEMENT, UNDER
ANY PLANS OR PROGRAMS OF THE COMPANY UNDER WHICH THE EXECUTIVE HAS ACCRUED AND
IS DUE A BENEFIT, OR AS OTHERWISE CONTEMPLATED BY EXHIBIT A) (THE “RELEASE”), OR
IF A SIX-MONTH DELAY IS REQUIRED TO COMPLY WITH CODE SECTION 409A, ON THE FIRST
BUSINESS DAY FOLLOWING SUCH DELAY PERIOD.

 

9


--------------------------------------------------------------------------------




 


IN THE EVENT THE EXECUTIVE FAILS TO EXECUTE, OR REVOKES THE RELEASE, NO AMOUNTS
SHALL BE PAYABLE UNDER THIS SECTION 5.02 AND THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE SOLELY THE BASE SALARY THROUGH THE DATE OF TERMINATION AND REIMBURSEMENT
OF ALL REIMBURSABLE EXPENSES INCURRED BY THE EXECUTIVE PRIOR TO SUCH
TERMINATION; PROVIDED THAT THE EXECUTIVE’S ENTITLEMENTS UNDER ANY OTHER BENEFIT
PLAN OR PROGRAM, INCLUDING BUT NOT LIMITED TO, ACCRUED, UNUSED VACATION, SHALL
BE AS DETERMINED THEREUNDER, EXCEPT THAT SEVERANCE BENEFITS SHALL NOT BE PAYABLE
UNDER ANY PLAN OR PROGRAM.


SECTION 5.03.  TERMINATION FOR GOOD REASON OR WITHOUT CAUSE ON OR AFTER A CHANGE
IN CONTROL.  IF THE EMPLOYMENT PERIOD SHALL BE TERMINATED ON OR AFTER A CHANGE
IN CONTROL (A) BY THE EXECUTIVE FOR GOOD REASON OR (B) BY THE COMPANY NOT FOR
CAUSE, IN EITHER CASE SUBJECT TO THE EXECUTIVE’S EXECUTION AND NON-REVOCATION OF
A RELEASE, THE EXECUTIVE SHALL BE PROVIDED SOLELY:


(I) AN AMOUNT EQUAL TO THE EXECUTIVE’S BASE SALARY PAYABLE THROUGH THE DATE OF
TERMINATION,


(II) THE AMOUNT OF THE EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT ON THE DATE
OF TERMINATION (BEFORE ANY REDUCTION THEREOF GIVING RISE TO GOOD REASON) PLUS AN
AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS PAID OR PAYABLE TO EXECUTIVE UNDER
SECTION 4.02 HEREOF WITH RESPECT TO THE THREE CALENDAR YEARS PRECEDING THE
CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS.  IF THE NUMBER OF
CALENDAR YEARS DURING WHICH THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY PRIOR
TO THE CALENDAR YEAR OF THE DATE OF TERMINATION IS LESS THAN THREE, THEN THE
FOREGOING AVERAGE SHALL BE BASED ON THE ANNUAL BONUSES PAID OR PAYABLE TO THE
EXECUTIVE FOR THE ACTUAL NUMBER OF CALENDAR YEARS DURING WHICH THE EXECUTIVE WAS
EMPLOYED BY THE COMPANY PRECEDING THE CALENDAR YEAR OF TERMINATION.  IN
ADDITION, FOR PURPOSES OF THE FOREGOING CALCULATION ONLY, THE EXECUTIVE’S BONUS
WITH RESPECT TO THE 2006 CALENDAR YEAR SHALL BE DEEMED TO BE $1,575,000,


(III) A PRO RATED PORTION OF THE BONUS FOR THE CALENDAR YEAR IN WHICH THE
EXECUTIVE’S DATE OF TERMINATION OCCURS, DETERMINED BY MULTIPLYING THE FULL YEAR
BONUS THAT WOULD OTHERWISE HAVE BEEN PAYABLE TO THE EXECUTIVE BASED UPON THE
ACHIEVEMENT OF APPLICABLE PERFORMANCE OBJECTIVES BY A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS DURING WHICH EXECUTIVE WAS EMPLOYED BY THE COMPANY
IN THE YEAR OF HIS TERMINATION AND THE DENOMINATOR OF WHICH IS 365,


(IV) TO THE EXTENT NOT FULLY VESTED AS OF THE DATE OF TERMINATION, ALL
OUTSTANDING EQUITY AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION
SHALL BECOME FULLY VESTED AND EXERCISABLE IN ACCORDANCE WITH THE TERMS OF THE
COMPANY’S 1994 STOCK OPTION AND LONG-TERM INCENTIVE PLAN, AS AMENDED AND
RESTATED, OR UNDER ANY REPLACEMENT OR SUCCESSOR PLAN,


(V) CONTINUED MEDICAL COVERAGE AT THE LEVEL IN EFFECT AT THE DATE OF TERMINATION
(OR GENERALLY COMPARABLE COVERAGE) FOR HIMSELF AND, WHERE APPLICABLE, HIS SPOUSE
AND DEPENDENTS, ON THE SAME TERMS AS SUCH COVERAGE IS AVAILABLE TO EMPLOYEES
GENERALLY, AS THE SAME MAY BE CHANGED FROM TIME TO TIME FOR EMPLOYEES GENERALLY,
AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT, UNTIL THE EARLIER OF (A) THE END OF
THE TWO-YEAR PERIOD FOLLOWING THE DATE OF TERMINATION (B) THE DATE ON WHICH THE
EXECUTIVE IS ELIGIBLE TO RECEIVE MEDICAL COVERAGE UNDER A PLAN OF A SUBSEQUENT
EMPLOYER.  THE EXECUTIVE SHALL NOTIFY THE COMPANY WITHIN FIVE (5) BUSINESS DAYS
OF THE DATE THE EXECUTIVE IS ELIGIBLE TO RECEIVE MEDICAL COVERAGE UNDER THE PLAN
OF A SUBSEQUENT EMPLOYER. THE COBRA HEALTH CARE CONTINUATION COVERAGE PERIOD
UNDER SECTION 4980B OF THE CODE, OR ANY REPLACEMENT OR SUCCESSOR


 

10


--------------------------------------------------------------------------------




 


PROVISION OF UNITED STATES TAX LAW, SHALL RUN CONCURRENTLY WITH THE PERIOD OF
CONTINUED COVERAGE FOLLOWING THE DATE OF TERMINATION, AND


(VI) THE EXECUTIVE’S ENTITLEMENTS UNDER ANY OTHER BENEFIT PLAN OR PROGRAM,
INCLUDING BUT NOT LIMITED TO, ACCRUED, UNUSED VACATION, SHALL BE AS DETERMINED
THEREUNDER, EXCEPT THAT SEVERANCE BENEFITS SHALL NOT BE PAYABLE UNDER ANY OTHER
PLAN OR PROGRAM.  IN ADDITION, PROMPTLY FOLLOWING ANY SUCH TERMINATION, THE
EXECUTIVE SHALL ALSO BE REIMBURSED ALL REIMBURSABLE EXPENSES INCURRED BY THE
EXECUTIVE PRIOR TO SUCH TERMINATION.


AMOUNTS DESCRIBED IN CLAUSES (I), (II) AND (III) ABOVE WILL BE PAID IN A SINGLE
LUMP SUM AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE EXECUTIVE’S EXECUTION
AND NONREVOCATION OF A RELEASE, OR IF A SIX-MONTH DELAY IS REQUIRED TO COMPLY
WITH CODE SECTION 409A, ON THE FIRST BUSINESS DAY FOLLOWING SUCH DELAY PERIOD.


IN THE EVENT THE EXECUTIVE FAILS TO EXECUTE, OR REVOKES THE RELEASE, NO AMOUNTS
SHALL BE PAYABLE UNDER THIS SECTION 5.03 AND THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE SOLELY THE BASE SALARY THROUGH THE DATE OF TERMINATION AND REIMBURSEMENT
OF ALL REIMBURSABLE EXPENSES INCURRED BY THE EXECUTIVE PRIOR TO SUCH
TERMINATION; PROVIDED THAT THE EXECUTIVE’S ENTITLEMENTS UNDER ANY OTHER BENEFIT
PLAN OR PROGRAM, INCLUDING BUT NOT LIMITED TO, ACCRUED, UNUSED VACATION, SHALL
BE AS DETERMINED THEREUNDER, EXCEPT THAT SEVERANCE BENEFITS SHALL NOT BE PAYABLE
UNDER ANY PLAN OR PROGRAM.


SECTION 5.04.  TERMINATION DUE TO DEATH OR DISABILITY, TERMINATION FOR CAUSE OR
RESIGNATION OTHER THAN GOOD REASON.  IF THE EMPLOYMENT PERIOD SHALL BE
TERMINATED (A) DUE TO DEATH OR PERMANENT DISABILITY OF THE EXECUTIVE, (B) BY THE
COMPANY FOR CAUSE, OR (C) AS A RESULT OF THE EXECUTIVE’S RESIGNATION OR LEAVING
OF HIS EMPLOYMENT, OTHER THAN FOR GOOD REASON, THE EXECUTIVE SHALL BE ENTITLED
TO RECEIVE SOLELY THE BASE SALARY THROUGH THE DATE OF TERMINATION AND
REIMBURSEMENT OF ALL REIMBURSABLE EXPENSES INCURRED BY THE EXECUTIVE PRIOR TO
SUCH TERMINATION; PROVIDED THAT IN THE EVENT THE EMPLOYMENT PERIOD IS TERMINATED
DUE TO DEATH OR PERMANENT DISABILITY OF THE EXECUTIVE, THE EXECUTIVE ALL
OUTSTANDING EQUITY AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION
SHALL BECOME FULLY VESTED AND EXERCISABLE IN ACCORDANCE WITH THE TERMS OF THE
COMPANY’S 1994 STOCK OPTION AND LONG-TERM INCENTIVE PLAN, AS AMENDED AND
RESTATED.  THE EXECUTIVE’S ENTITLEMENTS UNDER ANY OTHER BENEFIT PLAN OR PROGRAM,
INCLUDING BUT NOT LIMITED TO, ACCRUED, UNUSED VACATION, SHALL BE AS DETERMINED
THEREUNDER, EXCEPT THAT SEVERANCE BENEFITS SHALL NOT BE PAYABLE UNDER ANY PLAN
OR PROGRAM.


SECTION 5.05.  NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR
PERMANENT DISABILITY OR CAUSE OR WITHOUT CAUSE OR BY THE EXECUTIVE WITH OR
WITHOUT GOOD REASON SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO
THE OTHER PARTY HERETO.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
EMPLOYMENT UNDER THE PROVISION INDICATED.


SECTION 5.06.  DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (A) IF THE
EMPLOYMENT PERIOD IS TERMINATED AS A RESULT OF A PERMANENT DISABILITY, FIVE (5)
DAYS AFTER A NOTICE


 

11


--------------------------------------------------------------------------------





 


OF TERMINATION IS GIVEN, (B) IF THE EMPLOYMENT PERIOD IS TERMINATED FOR ANY
OTHER REASON, THE LATEST OF THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION, OR
THE END OF ANY APPLICABLE CORRECTION PERIOD.


SECTION 5.07.  NO DUTY TO MITIGATE.  EXCEPT AS EXPRESSLY PROVIDED TO THE
CONTRARY THEREIN, THE EXECUTIVE SHALL HAVE NO DUTY TO SEEK NEW EMPLOYMENT OR
OTHER DUTY TO MITIGATE FOLLOWING A TERMINATION OF EMPLOYMENT AS DESCRIBED IN
SECTION 5.02 OR 5.03 ABOVE, AS APPLICABLE, AND NO COMPENSATION OR BENEFITS
DESCRIBED IN SECTION 5.02 OR 5.03 SHALL BE SUBJECT TO REDUCTION OR OFFSET ON
ACCOUNT OF ANY SUBSEQUENT COMPENSATION RECEIVED BY THE EXECUTIVE.


ARTICLE 6


CONFIDENTIAL INFORMATION


SECTION 6.01.  NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.  THE
EXECUTIVE WILL NOT DISCLOSE OR USE AT ANY TIME DURING OR AFTER THE EMPLOYMENT
PERIOD ANY CONFIDENTIAL INFORMATION OF WHICH THE EXECUTIVE IS OR BECOMES AWARE,
WHETHER OR NOT SUCH INFORMATION IS DEVELOPED BY HIM, EXCEPT TO THE EXTENT HE
REASONABLY BELIEVES THAT SUCH DISCLOSURE OR USE IS DIRECTLY RELATED TO AND
APPROPRIATE IN CONNECTION WITH THE EXECUTIVE’S PERFORMANCE OF DUTIES ASSIGNED TO
THE EXECUTIVE PURSUANT TO THIS AGREEMENT.  UNDER ALL CIRCUMSTANCES AND AT ALL
TIMES, THE EXECUTIVE WILL TAKE ALL APPROPRIATE STEPS TO SAFEGUARD CONFIDENTIAL
INFORMATION IN HIS POSSESSION AND TO PROTECT IT AGAINST DISCLOSURE, MISUSE,
ESPIONAGE, LOSS AND THEFT.


ARTICLE 7


INTELLECTUAL PROPERTY


SECTION 7.01.  OWNERSHIP OF INTELLECTUAL PROPERTY.  IN THE EVENT THAT THE
EXECUTIVE AS PART OF HIS ACTIVITIES ON BEHALF OF THE COMPANY GENERATES, AUTHORS
OR CONTRIBUTES TO ANY INVENTION, DESIGN, NEW DEVELOPMENT, DEVICE, PRODUCT,
METHOD OF PROCESS (WHETHER OR NOT PATENTABLE OR REDUCED TO PRACTICE OR
COMPRISING CONFIDENTIAL INFORMATION), ANY COPYRIGHTABLE WORK (WHETHER OR NOT
COMPRISING CONFIDENTIAL INFORMATION) OR ANY OTHER FORM OF CONFIDENTIAL
INFORMATION RELATING DIRECTLY OR INDIRECTLY TO THE BUSINESS OF THE COMPANY AS
NOW OR HEREINAFTER CONDUCTED (COLLECTIVELY, “INTELLECTUAL PROPERTY”), THE
EXECUTIVE ACKNOWLEDGES THAT SUCH INTELLECTUAL PROPERTY IS THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY AND HEREBY ASSIGNS ALL RIGHT TITLE AND INTEREST IN AND
TO SUCH INTELLECTUAL PROPERTY TO THE COMPANY.  ANY COPYRIGHTABLE WORK PREPARED
IN WHOLE OR IN PART BY THE EXECUTIVE DURING THE EMPLOYMENT PERIOD WILL BE DEEMED
“A WORK MADE FOR HIRE” UNDER SECTION 201(B) OF THE COPYRIGHT ACT OF 1976, AS
AMENDED, AND THE COMPANY WILL OWN ALL OF THE RIGHTS COMPRISED IN THE COPYRIGHT
THEREIN.  THE EXECUTIVE WILL PROMPTLY AND FULLY DISCLOSE ALL INTELLECTUAL
PROPERTY AND WILL COOPERATE WITH THE COMPANY TO PROTECT THE COMPANY’S INTERESTS
IN AND RIGHTS TO SUCH INTELLECTUAL PROPERTY (INCLUDING PROVIDING REASONABLE
ASSISTANCE IN SECURING PATENT PROTECTION AND COPYRIGHT REGISTRATIONS AND
EXECUTING ALL DOCUMENTS AS REASONABLY REQUESTED BY THE COMPANY, WHETHER SUCH
REQUESTS OCCUR PRIOR TO OR AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER).

 

12


--------------------------------------------------------------------------------



ARTICLE 8

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT


SECTION 8.01.  DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT.  AS
REQUESTED BY THE COMPANY, FROM TIME TO TIME AND UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE WILL
PROMPTLY DELIVER TO THE COMPANY ALL COPIES AND EMBODIMENTS, IN WHATEVER FORM OR
MEDIUM, OF ALL CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY IN THE
EXECUTIVE’S POSSESSION OR WITHIN HIS CONTROL (INCLUDING WRITTEN RECORDS, NOTES,
PHOTOGRAPHS, MANUALS, NOTEBOOKS, DOCUMENTATION, PROGRAM LISTINGS, FLOW CHARTS,
MAGNETIC MEDIA, DISKS, DISKETTES, TAPES AND ALL OTHER MATERIALS CONTAINING ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY) IRRESPECTIVE OF THE LOCATION
OR FORM OF SUCH MATERIAL AND, IF REQUESTED BY THE COMPANY, WILL PROVIDE THE
COMPANY WITH WRITTEN CONFIRMATION THAT TO THE BEST OF HIS KNOWLEDGE ALL SUCH
MATERIALS HAVE BEEN DELIVERED TO THE COMPANY.  THIS PROVISION SHALL NOT PREVENT
THE EXECUTIVE FROM RETAINING HIS PERSONAL PROPERTY, INCLUDING HIS PERSONAL
INFORMATION CONTAINED ON ANY ELECTRONIC DEVICE.


ARTICLE 9

NONCOMPETITION AND NONSOLICITATION


SECTION 9.01.  NONCOMPETITION.  THE EXECUTIVE HEREBY ACKNOWLEDGES THAT DURING
HIS EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE HAS AND WILL BECOME FAMILIAR WITH
TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY, ITS
SUBSIDIARIES AND THEIR RESPECTIVE PREDECESSORS, AND THAT THE EXECUTIVE’S
SERVICES HAVE BEEN AND WILL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE
COMPANY.  IN ADDITION, THE EXECUTIVE HEREBY AGREES THAT AT ANY TIME DURING THE
EMPLOYMENT PERIOD, AND FOR A PERIOD OF ONE YEAR AFTER THE DATE OF TERMINATION
(SUCH ONE-YEAR PERIOD REFERRED TO AS THE “NONCOMPETITION PERIOD”), THE EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY, OWN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT
WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN, ANY BUSINESS COMPETING
WITH THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES AS SUCH BUSINESSES EXIST
OR ARE IN PROCESS OR ARE BEING DEMONSTRABLY PLANNED AS OF THE DATE OF
TERMINATION , WITHIN ANY GEOGRAPHICAL AREA IN WHICH, AS OF THE DATE OF
TERMINATION, THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR DEMONSTRABLY PLAN TO
ENGAGE IN SUCH BUSINESSES.  IT WILL NOT BE CONSIDERED A VIOLATION OF THIS
SECTION 9.01 FOR THE EXECUTIVE TO BE A PASSIVE OWNER OF NOT MORE THAN 2% OF THE
OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO
LONG AS THE EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION.


SECTION 9.02.  NONSOLICITATION.  THE EXECUTIVE HEREBY AGREES THAT (A) DURING THE
EMPLOYMENT PERIOD AND FOR A PERIOD OF ONE YEAR AFTER THE DATE OF TERMINATION
(SUCH ONE-YEAR PERIOD REFERRED TO AS THE “NONSOLICITATION PERIOD”) THE EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY, INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES TO LEAVE THE EMPLOY OF
THE COMPANY OR ITS SUBSIDIARIES, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR ITS SUBSIDIARIES AND ANY EMPLOYEE THEREOF OR OTHERWISE
EMPLOY OR RECEIVE THE SERVICES OF AN INDIVIDUAL WHO WAS AN EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES AT ANY TIME DURING SUCH NONSOLICITATION PERIOD,
EXCEPT ANY SUCH INDIVIDUAL WHOSE EMPLOYMENT HAS BEEN TERMINATED BY THE COMPANY
AND (B) DURING THE NONSOLICITATION PERIOD, THE EXECUTIVE WILL NOT INDUCE OR
ATTEMPT TO

13


--------------------------------------------------------------------------------





 


INDUCE ANY CUSTOMER, SUPPLIER, CLIENT, BROKER, LICENSEE OR OTHER BUSINESS
RELATION OF THE COMPANY OR ITS SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE
COMPANY OR ITS SUBSIDIARIES.


SECTION 9.03.  ENFORCEMENT.  IF, AT THE ENFORCEMENT OF SECTIONS 9.01 OR 9.02, A
COURT HOLDS THAT THE DURATION OR SCOPE RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION OR SCOPE REASONABLE UNDER SUCH CIRCUMSTANCES WILL BE
SUBSTITUTED FOR THE STATED DURATION OR SCOPE AND THAT THE COURT WILL BE
PERMITTED TO REVISE THE RESTRICTIONS CONTAINED IN THIS SECTION 9 TO COVER THE
MAXIMUM DURATION AND SCOPE PERMITTED BY LAW.


ARTICLE 10

EQUITABLE RELIEF


SECTION 10.01.  EQUITABLE RELIEF.  THE EXECUTIVE ACKNOWLEDGES THAT (A) THE
COVENANTS CONTAINED HEREIN ARE REASONABLE, (B) THE EXECUTIVE’S SERVICES ARE
UNIQUE, AND (C) A BREACH OR THREATENED BREACH BY HIM OF ANY OF HIS COVENANTS AND
AGREEMENTS WITH THE COMPANY CONTAINED IN SECTIONS 6.01, 7.01, 8.01, 9.01 OR 9.02
COULD CAUSE IRREPARABLE HARM TO THE COMPANY FOR WHICH IT WOULD HAVE NO ADEQUATE
REMEDY AT LAW.  ACCORDINGLY, AND IN ADDITION TO ANY REMEDIES WHICH THE COMPANY
MAY HAVE AT LAW, IN THE EVENT OF AN ACTUAL OR THREATENED BREACH BY THE EXECUTIVE
OF HIS COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 6.01, 7.01, 8.01, 9.01 OR
9.02, THE COMPANY SHALL HAVE THE ABSOLUTE RIGHT TO APPLY TO ANY COURT OF
COMPETENT JURISDICTION FOR SUCH INJUNCTIVE OR OTHER EQUITABLE RELIEF AS SUCH
COURT MAY DEEM NECESSARY OR APPROPRIATE IN THE CIRCUMSTANCES.


ARTICLE 11

INDEMNIFICATION


SECTION 11.01.  GENERAL INDEMNIFICATION.  THE COMPANY AGREES THAT IF THE
EXECUTIVE IS MADE A PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE
(EACH, A “PROCEEDING”), BY REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR,
OFFICER OR EMPLOYEE OF THE COMPANY OR IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, INCLUDING
SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS, WHETHER OR NOT THE BASIS OF SUCH
PROCEEDING IS THE EXECUTIVE’S ALLEGED ACTION IN AN OFFICIAL CAPACITY WHILE
SERVING AS A DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT, THE EXECUTIVE SHALL
BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY TO THE FULLEST EXTENT PERMITTED
OR AUTHORIZED BY APPLICABLE LAW AND THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, AGAINST ALL COST, EXPENSE, LIABILITY AND LOSS (INCLUDING, WITHOUT
LIMITATION, ATTORNEY’S FEES, JUDGMENTS, DAMAGES, SETTLEMENTS, FINES, ERISA
EXCISE TAXES OR PENALTIES AND AMOUNTS PAID OR TO BE PAID IN SETTLEMENT)
REASONABLY INCURRED OR SUFFERED BY THE EXECUTIVE IN CONNECTION THEREWITH
(COLLECTIVELY, THE “EXPENSES”), AND SUCH INDEMNIFICATION SHALL CONTINUE AS TO
THE EXECUTIVE EVEN IF HE HAS CEASED TO BE A DIRECTOR, MEMBER, EMPLOYEE OR AGENT
OF THE COMPANY OR OTHER ENTITY AND SHALL INURE TO THE BENEFIT OF THE EXECUTIVE’S
HEIRS, ESTATE, EXECUTORS AND ADMINISTRATORS.


SECTION 11.02.  ADVANCES OF EXPENSES.  EXPENSES INCURRED BY THE EXECUTIVE IN
CONNECTION WITH ANY PROCEEDING SHALL BE PAID BY THE COMPANY IN ADVANCE WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN REQUEST BY THE EXECUTIVE SPECIFYING
THE EXPENSES FOR WHICH THE EXECUTIVE

14


--------------------------------------------------------------------------------





 


SEEKS AN ADVANCEMENT, PROVIDED THAT THE EXECUTIVE HAS DELIVERED TO THE COMPANY A
WRITTEN, SIGNED UNDERTAKING TO REIMBURSE THE COMPANY FOR EXPENSES IF IT IS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT THE EXECUTIVE IS
NOT ENTITLED UNDER THIS AGREEMENT TO INDEMNIFICATION WITH RESPECT TO SUCH
EXPENSES.


SECTION 11.03.  NOTICE OF CLAIM.  THE EXECUTIVE SHALL GIVE TO THE COMPANY NOTICE
OF ANY CLAIM MADE AGAINST THE EXECUTIVE FOR WHICH INDEMNIFICATION WILL OR COULD
BE SOUGHT UNDER THIS AGREEMENT, BUT THE EXECUTIVE’S FAILURE TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE COMPANY OF ANY LIABILITY THE COMPANY MAY HAVE TO THE
EXECUTIVE EXCEPT TO THE EXTENT THAT THE COMPANY IS PREJUDICED THEREBY.  IN
ADDITION, THE EXECUTIVE SHALL GIVE THE COMPANY SUCH INFORMATION AND COOPERATION
AS IT MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN THE EXECUTIVE’S POWER AND AT
SUCH TIME AND PLACES AS ARE CONVENIENT FOR THE EXECUTIVE.


SECTION 11.04.  DEFENSE OF CLAIM.  WITH RESPECT TO ANY PROCEEDING AS TO WHICH
THE EXECUTIVE NOTIFIES THE COMPANY OF THE COMMENCEMENT THEREOF:

              (a)           the Company shall be entitled to participate therein
at its own expense; and

              (b)           except as otherwise provided below, to the extent
that it may wish, the Company will be entitled to assume the defense thereof,
with counsel reasonably satisfactory to the Executive.  The Executive also shall
have the right to employ the Executive’s own counsel in such action, suit or
proceeding if the Executive reasonably concludes that failure to do so would
involve a conflict of interest between the Company and the Executive, and under
such circumstances the fees and expenses of such counsel shall be at the expense
of the Company, subject to the provisions herein; and

              (c)           the Company shall not be liable to indemnify the
Executive under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent.  The Company shall not settle any
action or claim in any manner that would not include a full and unconditional
release of the Executive without the Executive’s prior written consent.  Neither
the Company nor the Executive will unreasonably withhold or delay their consent
to any proposed settlement.


SECTION 11.05.  NON-EXCLUSIVITY.  THE EXECUTIVE’S RIGHTS CONFERRED IN THIS
ARTICLE 11 SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHT THE EXECUTIVE MAY HAVE OR
HEREAFTER MAY ACQUIRE UNDER ANY STATUTE, PROVISION OF THE DECLARATION OF TRUST
OR CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE COMPANY OR ANY SUBSIDIARY, OR
ANY AGREEMENT, VOTE OF SHAREHOLDERS OR DISINTERESTED DIRECTORS OR TRUSTEES OR
OTHERWISE.


SECTION 11.06.  INSURANCE.  THE COMPANY AGREES TO CONTINUE AND MAINTAIN A
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY COVERING THE EXECUTIVE TO
THE EXTENT THE COMPANY PROVIDES SUCH COVERAGE FOR ITS OTHER EXECUTIVE OFFICERS.

15


--------------------------------------------------------------------------------




 


ARTICLE 12

EXCISE TAX


SECTION 12.01.  APPLICATION OF 280G.  IN THE EVENT THAT IT SHALL BE DETERMINED
THAT ANY PAYMENT OR DISTRIBUTION IN THE NATURE OF COMPENSATION (WITHIN THE
MEANING OF SECTION 280G(B)(2) OF THE CODE) TO OR FOR THE BENEFIT OF THE
EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO
THE TERMS OF THIS AGREEMENT OR OTHERWISE (A “PAYMENT”), WOULD CONSTITUTE AN
“EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE, THE
AGGREGATE PRESENT VALUE OF THE PAYMENTS UNDER THE AGREEMENT SHALL BE REDUCED
(BUT NOT BELOW ZERO) TO THE REDUCED AMOUNT (DEFINED BELOW), PROVIDED THAT THE
REDUCTION SHALL BE MADE ONLY IF THE ACCOUNTING FIRM (DESCRIBED BELOW) DETERMINES
THAT THE REDUCTION WILL PROVIDE THE EXECUTIVE WITH A GREATER NET AFTER-TAX
BENEFIT THAN WOULD NO REDUCTION.  THE “REDUCED AMOUNT” SHALL BE AN AMOUNT
EXPRESSED IN PRESENT VALUE WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE OF
PAYMENTS UNDER THIS AGREEMENT WITHOUT CAUSING ANY PAYMENT UNDER THIS AGREEMENT
TO BE SUBJECT TO THE EXCISE TAX (DEFINED BELOW), DETERMINED IN ACCORDANCE WITH
SECTION 280G(D)(4) OF THE CODE.  THE TERM “EXCISE TAX” MEANS THE EXCISE TAX
IMPOSED UNDER SECTION 4999 OF THE CODE, TOGETHER WITH ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH EXCISE TAX.  UNLESS THE EXECUTIVE SHALL HAVE
ELECTED ANOTHER METHOD OF REDUCTION BY WRITTEN NOTICE TO THE COMPANY PRIOR TO
THE CHANGE IN CONTROL, THE COMPANY SHALL REDUCE THE PAYMENTS UNDER THIS
AGREEMENT BY FIRST REDUCING PAYMENTS THAT ARE NOT PAYABLE IN CASH AND THEN BY
REDUCING CASH PAYMENTS.  ONLY AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL BE
REDUCED PURSUANT TO THIS SECTION 12.01.

All determinations to be made under this Article 12 shall be made by an
independent certified public accounting firm selected by the Company immediately
prior to the Change in Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within 10 days of the Change in Control.  Any such determination by
the Accounting Firm shall be binding upon the Company and the Executive.  All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.


ARTICLE 13

MISCELLANEOUS


SECTION 13.01.  DISPUTE RESOLUTION.  IN THE EVENT OF ANY DISPUTE UNDER THE
PROVISIONS OF THIS AGREEMENT, OTHER THAN A DISPUTE IN WHICH THE PRIMARY RELIEF
SOUGHT IS AN EQUITABLE REMEDY SUCH AS AN INJUNCTION, THE PARTIES SHALL BE
REQUIRED TO HAVE THE DISPUTE, CONTROVERSY OR CLAIM SETTLED BY ARBITRATION IN NEW
YORK, NEW YORK IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION,
BEFORE AN ARBITRATOR AGREED TO BY BOTH PARTIES.  IF THE PARTIES CANNOT AGREE
UPON THE CHOICE OF ARBITRATOR, THE COMPANY AND THE EXECUTIVE WILL EACH CHOOSE AN
ARBITRATOR.  THE TWO ARBITRATORS WILL THEN SELECT A THIRD ARBITRATOR WHO WILL
SERVE AS THE ACTUAL ARBITRATOR FOR THE DISPUTE, CONTROVERSY OR CLAIM.  ANY AWARD
ENTERED BY THE ARBITRATORS SHALL BE FINAL, BINDING AND NONAPPEALABLE AND
JUDGMENT MAY BE ENTERED THEREON BY EITHER PARTY IN ACCORDANCE WITH APPLICABLE
LAW IN ANY COURT OF COMPETENT JURISDICTION.  THIS ARBITRATION PROVISION SHALL BE
SPECIFICALLY ENFORCEABLE.  THE ARBITRATORS SHALL HAVE NO

16


--------------------------------------------------------------------------------





 


AUTHORITY TO MODIFY ANY PROVISION OF THIS AGREEMENT OR TO AWARD A REMEDY FOR A
DISPUTE INVOLVING THIS AGREEMENT OTHER THAN A BENEFIT SPECIFICALLY PROVIDED
UNDER OR BY VIRTUE OF THE AGREEMENT.  IF THE EXECUTIVE PREVAILS ON ANY MATERIAL
ISSUE WHICH IS THE SUBJECT OF SUCH ARBITRATION OR LAWSUIT, THE COMPANY SHALL BE
RESPONSIBLE FOR ALL OF THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION AND THE
ARBITRATORS AND ANY EXPENSES RELATING TO THE CONDUCT OF THE ARBITRATION
(INCLUDING THE COMPANY’S AND EXECUTIVE’S REASONABLE ATTORNEYS’ FEES AND
EXPENSES).  OTHERWISE, EACH PARTY SHALL BE RESPONSIBLE FOR ITS OWN EXPENSES
RELATING TO THE CONDUCT OF THE ARBITRATION (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES) AND SHALL SHARE THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION.


SECTION 13.02.  LEGAL FEES.  THE COMPANY SHALL PROMPTLY PAY UP TO $15,000 OF THE
EXECUTIVE’S LEGAL FEES INCURRED IN NEGOTIATING THIS AGREEMENT AND OTHER
DOCUMENTS RELATING TO THE EXECUTIVE’S EMPLOYMENT AND EQUITY GRANTS AS
CONTEMPLATED HEREUNDER.


SECTION 13.03.  REMEDIES CUMULATIVE; NO WAIVER.  NO REMEDY CONFERRED UPON A
PARTY BY THIS AGREEMENT IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND
EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO ANY
OTHER REMEDY GIVEN UNDER THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR
IN EQUITY.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, INCLUDING BUT NOT
LIMITED TO SECTION 1.01 “GOOD REASON,” NO DELAY OR OMISSION BY A PARTY IN
EXERCISING ANY RIGHT, REMEDY OR POWER UNDER THIS AGREEMENT OR EXISTING AT LAW OR
IN EQUITY SHALL BE CONSTRUED AS A WAIVER THEREOF, AND ANY SUCH RIGHT, REMEDY OR
POWER MAY BE EXERCISED BY SUCH PARTY FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT OR NECESSARY BY SUCH PARTY IN ITS SOLE DISCRETION.


SECTION 13.04.  CONSENT TO AMENDMENTS.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY BY A WRITTEN AGREEMENT EXECUTED AND DELIVERED BY THE
COMPANY AND THE EXECUTIVE.  NO OTHER COURSE OF DEALING BETWEEN THE PARTIES TO
THIS AGREEMENT OR ANY DELAY IN EXERCISING ANY RIGHTS HEREUNDER WILL OPERATE AS A
WAIVER OF ANY RIGHTS OF ANY SUCH PARTIES.


SECTION 13.05.  SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO WILL BIND AND
INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT; PROVIDED THAT THE EXECUTIVE MAY NOT ASSIGN
HIS RIGHTS OR DELEGATE HIS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE WRITTEN
CONSENT OF THE COMPANY AND THE COMPANY MAY ASSIGN THIS AGREEMENT ONLY TO A
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS.


SECTION 13.06.  SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED
BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION WILL BE INEFFECTIVE ONLY TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF THIS AGREEMENT.


SECTION 13.07.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
TWO OR MORE COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF
MORE THAN ONE PARTY, BUT ALL OF WHICH COUNTERPARTS TAKEN TOGETHER WILL
CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 13.08.  DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
AGREEMENT.

17


--------------------------------------------------------------------------------




 


SECTION 13.09.  NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE
GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT WILL
BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY TO
THE RECIPIENT, TWO (2) BUSINESS DAYS AFTER THE DATE WHEN SENT TO THE RECIPIENT
BY REPUTABLE EXPRESS COURIER SERVICE (CHARGES PREPAID) OR FOUR (4) BUSINESS DAYS
AFTER THE DATE WHEN MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  SUCH NOTICES, DEMANDS AND OTHER
COMMUNICATIONS WILL BE SENT TO THE EXECUTIVE AND TO THE COMPANY AT THE ADDRESSES
SET FORTH BELOW,

 

If to the Executive:

 

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

 

 

 

 

 

If to the Company:

 

Investment Technology Group, Inc.

 

 

 

 

380 Madison Avenue

 

 

 

 

New York, New York 10017

 

 

 

 

Attn: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


SECTION 13.10.  WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE
UNDER THIS AGREEMENT SUCH FEDERAL, STATE, LOCAL OR FOREIGN TAXES AS SHALL BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.  THE
EXECUTIVE SHALL BEAR ALL EXPENSE OF, AND BE SOLELY RESPONSIBLE FOR, ALL FEDERAL,
STATE, LOCAL AND FOREIGN TAXES DUE WITH RESPECT TO ANY PAYMENT RECEIVED UNDER
THIS AGREEMENT.


SECTION 13.11.  NO THIRD PARTY BENEFICIARY.  THIS AGREEMENT WILL NOT CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE COMPANY, THE EXECUTIVE AND
THEIR RESPECTIVE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS.


SECTION 13.12.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, THAT MAY HAVE RELATED IN ANY WAY TO THE SUBJECT
MATTER HEREOF.


SECTION 13.13.  SECTION 409A.  THIS AGREEMENT IS INTENDED TO COMPLY WITH SECTION
409A OF THE CODE AND ITS CORRESPONDING REGULATIONS AND GUIDANCE, TO THE EXTENT
APPLICABLE.  NOTWITHSTANDING ANYTHING IN THE AGREEMENT TO THE CONTRARY, PAYMENTS
MAY ONLY BE MADE UNDER THE AGREEMENT UPON AN EVENT AND IN A MANNER PERMITTED BY
SECTION 409A OF THE CODE, TO THE EXTENT APPLICABLE.  TO THE EXTENT THAT ANY
PAYMENT UNDER THIS AGREEMENT IS DEEMED TO BE DEFERRED COMPENSATION SUBJECT TO
THE REQUIREMENTS OF SECTION 409A OF THE CODE, THE COMPANY AND THE EXECUTIVE
SHALL AMEND THIS AGREEMENT SO THAT SUCH PAYMENTS WILL BE MADE IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 409A OF THE CODE.

18


--------------------------------------------------------------------------------




 


SECTION 13.14.  CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.  ANY
REFERENCE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE OR LAW WILL BE DEEMED
ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE
CONTEXT REQUIRES OTHERWISE.  THE USE OF THE WORD “INCLUDING” IN THIS AGREEMENT
MEANS “INCLUDING WITHOUT LIMITATION” AND IS INTENDED BY THE PARTIES TO BE BY WAY
OF EXAMPLE RATHER THAN LIMITATION.


SECTION 13.15.  SURVIVAL.  ARTICLE 5, SECTIONS 6.01, 7.01, 8.01 AND ARTICLES 9,
10, 11, 12 AND 13 WILL SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE WITH
THEIR TERMS NOTWITHSTANDING ANY TERMINATION OF THE EMPLOYMENT PERIOD, AND THE
AGREEMENT SHALL OTHERWISE REMAIN IN FULL FORCE TO THE EXTENT NECESSARY TO
ENFORCE ANY RIGHTS AND OBLIGATIONS ARISING HEREUNDER DURING THE EMPLOYMENT
PERIOD.


SECTION 13.16.  GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By: /s/ Raymond L. Killian, Jr.

 

Printed Name: Raymond L. Killian, Jr.

 

Title: Chairman, President & CEO

 

Date: September 15, 2006

 

 

 

 

 

/s/ Robert C. Gasser

 

Robert C. Gasser

 

Date: September 15, 2006

 

 

19


--------------------------------------------------------------------------------